IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Naheem White,                             :
                          Appellant       :
                                          :
                   v.                     :   No. 1341 C.D. 2019
                                          :   Submitted: August 28, 2020
F. Walter, Theresa Delbalso and           :
John Wetzel                               :




BEFORE:      HONORABLE RENÉE COHN JUBELIRER, Judge
             HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                          FILED: February 9, 2021



      Naheem White (White), pro se, appeals from the July 29, 2019 Order (July
2019 Order) of the Court of Common Pleas of Schuylkill County (trial court)
denying White’s petition to proceed in forma pauperis (IFP) and dismissing
White’s complaint (Complaint) as frivolous pursuant to Pennsylvania Rule of Civil
Procedure 240(j), Pa.R.C.P. No. 240(j) (Rule 240(j)). On appeal, White argues
that his Complaint stated valid tort claims against State Correctional Institution at
Mahanoy (SCI-Mahanoy) employees F. Walter, a Grievance Officer, and Theresa
Delbalso, Superintendent, and Secretary of the Department of Corrections (DOC)
John Wetzel (collectively, DOC Officials) that are not barred by sovereign
immunity. Upon review, we affirm the trial court.
I.     BACKGROUND
       On July 8, 2019, White, an inmate at SCI-Mahanoy, filed a Complaint in the
trial court seeking monetary damages against the DOC Officials. (Compl. ¶¶ 2-4,
Original Record (O.R.) Item 1.) In the Complaint, White alleged that the DOC
Officials, or a third party, Smart Communications, which has a contract to provide
mail services for DOC, mishandled his mail. (Id. ¶¶ 5-9.) Specifically, White
claimed that he did not receive photographs that he was expecting from his family
but instead received another inmate’s photographs. (Id. ¶¶ 5-6.) White further
alleged that his attempts to resolve this problem through the prison grievance
process failed. (Id. ¶¶ 10-15.) White asserted that he has a “First Amendment
right to use the mail[,]” which, he claimed, the DOC’s “new mail policy violates.”
(Id. ¶¶ 16-17.) According to White, his family will no longer send him mail. (Id. ¶
18.)   White maintained that Walter and Delbalso “negligently and carelessly
fail[ed] to ensure [that White received his] personal property,” including
“photographs mailed to him.” (Id. ¶¶ 23, 27.) He further alleged that Secretary
Wetzel “negligently and carelessly outsourc[ed] Pennsylvania’s prison mail[,]
including [White’s] personal property[,] photographs[,]” which are “now missing.”
(Id. ¶ 31.) He averred that the DOC Officials had a “duty . . . to properly address”
grievances and corresponding appeals.        (Id. ¶¶ 22, 26, 30.)   White requested
monetary damages “in excess of $35,000.00” against each of the DOC Officials.
(Id., Wherefore Clauses.) Also on July 8, 2019, White sought the trial court’s
permission to proceed with his action IFP. (O.R. Item 2.)
       Through its July 2019 Order, the trial court denied White’s petition to
proceed IFP and dismissed his Complaint pursuant to Rule 240(j). The trial court
concluded:    “[White’s] allegations regarding the [DOC Officials’] alleged



                                         2
mishandling of his mail are vague and devoid of any specific factual allegations
that establish valid claims against employees of the [DOC] which may or may not
be barred by sovereign immunity and/or any violations of [White’s] First
Amendment rights.” (Trial Ct. Ord., July 29, 2019, O.R. Item 3.) In an opinion
supporting its July 2019 Order, the trial court first determined that, to the extent
that White’s Complaint requested that the trial court review prison grievance
decisions, it could not do so pursuant to Ricketts v. Central Office Review
Committee of the Department of Corrections, 557 A.2d 1180 (Pa. Cmwlth. 1989).
(Trial Ct. Op., July 29, 2019, at 3, O.R. Item 3.) Second, the trial court found
White’s First Amendment claims meritless, as White had not been “denied the
overall use of the mail” and he did not present facts supporting his allegations that
the “new [DOC] mail policy and contract with a third party violates the First
Amendment . . . .” (Id. at 3-4.) The trial court noted that White asserts that his
family will not forward any mail to him, but the DOC cannot control the actions or
decisions of White’s family. (Id.) Third, the trial court could not discern whether
White was seeking to advance a negligence claim against the DOC Officials or an
intentional tort claim “such that if the [DOC Officials] were acting within the
scope of their employment[, then they] would be protected by sovereign
immunity.” (Id. at 4.) The trial court also referred to White’s claim that a third
party may be liable as vague. (Id.) Thus, the trial court found that White’s
Complaint “‘lacks an arguable basis either in law or in fact’ and is therefore []
frivolous.” (Id. (quoting Neitzke v. Williams, 490 U.S. 319 (1989)).) On August
19, 2019, White appealed the July 2019 Order to this Court.1

       1
          “Our scope of review is limited to determining whether constitutional rights have been
violated, whether the trial court abused its discretion, or whether the trial court committed an
error of law.” Lichtman v. Glazer, 111 A.3d 1225, 1227 n.4 (Pa. Cmwlth. 2015).


                                               3
       By order dated September 4, 2019 (September 2019 Order), the trial court
directed White to file a statement in accordance with Pennsylvania Rule of
Appellate Procedure 1925(b), Pa.R.A.P. 1925(b), (Rule 1925(b) Statement) “no
later than twenty-five (25) days after the date of entry of [the September 2019]
Order.” (Trial Ct. Ord., Sept. 4, 2019, O.R. Item 10.) White filed his Rule 1925(b)
Statement on September 23, 2019. (O.R. Item 11.) Therein, White framed the
issue on appeal as: “[w]hether the trial court improperly dismissed [White’s]
Complaint as frivolous under [Rule 240(j)] where [White] alleged cognizable
claims of negligence against [the DOC Officials] for the negligen[t] loss of
[White’s] personal property that was placed in [DOC’s] care, custody, and control .
. . .” (Id.) To his Rule 1925(b) Statement, White attached a certificate of service,
dated September 19, 2019, indicating that he sent copies to the trial judge and the
DOC’s Office of Chief Counsel by First-Class United States Mail.
       By order dated November 25, 2019, the trial court, without explanation,
stated that White had “failed to comply” with its September 2019 Order and
directed that the Schuylkill County Prothonotary transmit the record to this Court.
(Trial Ct. Ord., Nov. 25, 2019, O.R. Item 12.)2 On December 11, 2019, after
noting the possibility that White “failed to comply with the trial court’s order to
file a [Rule 1925(b) Statement],” this Court ordered the parties to “address whether
[White] waived all issues on appeal in their principal briefs on the merits or in an
appropriate motion.” (Ord., Dec. 11, 2019.)


       2
         It appears that the trial court first directed White to file a Rule 1925(b) Statement by
order dated August 19, 2019 (August 2019 Order). (Tr. Ct. Ord., Aug. 19, 2019, O.R. Item 8.)
That order is identical to the trial court’s September 2019 Order. Because the trial court’s
November 25, 2019 order references only the September 2019 Order, we proceed with the
understanding that the September 2019 Order, not the August 2019 Order, triggered White’s
Rule 1925(b) obligations.


                                               4
II.    WHITE’S ARGUMENTS3
       On January 14, 2020, White filed an application for relief (Application)
requesting that the Court deem his 1925(b) Statement timely filed. That same day,
White filed a brief wherein he initially addresses the issue of whether he waived all
issues on appeal by failing to file a Rule 1925(b) Statement. White argues that he
complied with the trial court’s September 2019 Order by submitting his Rule
1925(b) Statement to the “Prothonotary of Schuylkill County on September 19,
2019” and serving a copy “on the same day to the Honorable Charles M.
Miller . . . .” (White’s Brief (Br.) at 3.)
       After setting forth his arguments pertaining to waiver, White presents his
legal arguments supporting his allegations that the DOC Officials acted
intentionally or negligently by failing to ensure that he received his mail. White
maintains in his brief that he “properly ple[]d claims for an intentional tort[;]” yet,
in the following sentence, he states that his “claims . . . sound[] in negligence.”
(Id. at 6.) White begins his analysis by applying the elements of negligence, as
delineated in Page v. City of Philadelphia, 25 A.3d 471, 475 (Pa. Cmwlth. 2011),
to his factual assertions:

       As alluded to in [the] [C]omplaint, [White’s] personal property (mail)
       became [the DOC Officials’] responsibility via the United States
       Postal Service. [White] sufficiently alleged [that] his personal
       property was in [the DOC Officials’] care, custody or control. [] Thus,
       [White] is not precluded from pursuing his claim for negligence
       against [the DOC Officials] for the loss of his property.

(White’s Br. at 7 (internal citations omitted).) Relying primarily on Williams v.
Stickman, 917 A.2d 915 (Pa. Cmwlth. 2007), White argues that sovereign

       3
        In a filing dated August 7, 2020, counsel for the DOC Officials informed the Court that
counsel would not be submitting a brief on behalf of the DOC Officials.


                                              5
immunity does not provide a defense where “an inmate alleges negligence
resulting i[n] damage to property in the care, custody or control of prison
employees.” (White’s Br. at 6.) White asks that the Court reverse the trial court’s
July 2019 Order.


   III.   DISCUSSION
          A. 1925(b) Statement
      We begin with the trial court’s statement that White did not comply with the
September 2019 Order related to filing his 1925(b) Statement. It is a bright-line
rule that in order for litigants to preserve claims on appeal, they must comply with
a trial court order to file a Rule 1925(b) statement.           See Commonwealth v.
Schofield, 888 A.2d 771, 774 (Pa. 2005). This strict application of Rule 1925 may
be harsh, but noncompliance with Rule 1925 “results in the inability of the
appellate courts to determine which issues were presented to the trial court, and
thus preserved for appeal . . . .” Id. Rule 1925(b) provides:

      (b) Direction to file statement of errors complained of on appeal;
      instructions to the appellant and the trial court.--If the judge
      entering the order giving rise to the notice of appeal (“judge”) desires
      clarification of the errors complained of on appeal, the judge may
      enter an order directing the appellant to file of record in the trial court
      and serve on the judge a concise statement of the errors complained of
      on appeal (“Statement”).

      (1) Filing and service.--Appellant shall file of record the Statement
      and concurrently shall serve the judge. Filing of record and service on
      the judge shall be in person or by mail as provided in [Pennsylvania
      Rule of Appellate Procedure 121(a),] Pa.R.A.P. 121(a) and shall be
      complete on mailing if appellant obtains a United States Postal
      Service Form 3817, Certificate of Mailing, or other similar United
      States Postal Service form from which the date of deposit can be
      verified in compliance with the requirements set forth in Pa.R.A.P.


                                          6
       1112(c). Service on parties shall be concurrent with filing and shall
       be by any means of service specified under Pa.R.A.P. 121(c).

Pa.R.A.P. 1925(b).4 It is unclear why the trial court stated that White failed to
comply with the September 2019 Order, because, based on our review, White
complied by timely filing his Rule 1925(b) Statement and contemporaneously
serving the trial judge. White’s Rule 1925(b) Statement was timely because White
filed it on September 23, 2019, 19 days after the date of entry of the September
2019 Order.       To his Rule 1925(b) Statement, White attached a certificate of
service, dated September 19, 2019, indicating that he mailed a copy to the trial
court judge. For these reasons, White complied with the requirements of Rule
1925(b) and has preserved his issues for our review. Because we conclude that
White’s Rule 1925(b) Statement was timely filed, we need not deem it timely
filed, as White requested in his Application, which we dismiss as moot.


           B. Merits
       We turn next to the merits of White’s appeal challenging the trial court’s
dismissal of his Complaint as frivolous. Rule 240(j) provides in relevant part:

       If, simultaneous with the commencement of an action or proceeding
       or the taking of an appeal, a party has filed a petition for leave to
       proceed [IFP], the court prior to acting upon the petition may dismiss
       the action, proceeding or appeal if the allegation of poverty is untrue
       or if it is satisfied that the action, proceeding or appeal is frivolous.



       4
          Following White’s appeal, Rule 1925(b)(1) was amended, effective October 1, 2019.
Previously, the rule specified that “service [of a Rule 1925(b) statement] on the judge shall be in
person or by mail as provided by Rule of Appellate Procedure 121(a).” Former Pa.R.A.P.
1925(b)(1). Now, service on the judge “shall be at the location specified in the order [giving rise
to the notice of appeal], and shall be either in person, by mail, or by any other means specified in
the order [giving rise to the notice of appeal].” Pa.R.A.P. 1925(b)(1).


                                                 7
Pa.R.C.P. No. 240(j)(1). A frivolous action has been defined as one that “lacks an
arguable basis either in law or fact,” Pa.R.C.P. No. 240(j)(1), Note (citation
omitted), and a complaint will be deemed frivolous if it does not set forth a claim
upon which relief can be granted. Jones v. Doe, 126 A.3d 406, 408 (Pa. Cmwlth.
2015).     In reviewing the dismissal of a complaint under Rule 240(j), we are
mindful that a pro se complaint should not be dismissed simply because it is not
artfully drafted. Bell v. Mayview State Hosp., 853 A.2d 1058, 1060 (Pa. Super.
2004);5 accord Whitehead v. Commonwealth (Pa. Cmwlth., No. 1075 C.D. 2014,
filed Jan. 21, 2015), slip op. at 4-5.6


           1. Negligence
       To state a claim for negligence under common law, White must show that
the DOC Officials “owed a duty of care to [him], [the DOC Officials] breached
that duty, the breach resulted in injury to [him], and [he] suffered an actual loss or
damage.” Martin v. Evans, 711 A.2d 458, 461 (Pa. 1998). “By definition, the
alleged negligent conduct expressly excludes ‘conduct that is intentionally,
wantonly, or willfully disregardful of others’ rights.’” Washington v. Folino (Pa.
Cmwlth., No. 513 C.D. 2017, filed June 12, 2018), slip op. at 7 (quoting Black’s
Law Dictionary 1133 (9th ed. 2009)).                 “[N]egligence denotes ‘culpable
carelessness.’” Id.




       5
          In general, Superior Court decisions are not binding on this Court, but they offer
persuasive precedent where they address analogous issues. Lerch v. Unemployment Comp. Bd.
of Rev., 180 A.3d 545, 550 (Pa. Cmwlth. 2018).
        6
          Pursuant to Pennsylvania Rule of Appellate Procedure 126(b), Pa.R.A.P. 126(b), and
Section 414(a) of this Court’s Internal Operating Procedures, 210 Pa. Code § 69.414(a), an
unreported opinion of this Court, while not binding, may be cited for its persuasive value.


                                             8
      White’s Complaint does not state cognizable negligence claims, as it
includes only bald assertions that the DOC Officials owed him a duty of care with
respect to his mail, and his averments as to breach of that duty are fatally vague. In
his Complaint, White alleged that the DOC Officials had a duty to ensure that
inmates at SCI-Mahanoy, like White, received their personal property, (compl. ¶¶
22, 26, 30), and that the DOC Officials breached that duty by failing to ensure that
White received photographs mailed to him, (id. ¶¶ 23, 27, 31). In his brief, White
explains that his “personal property (mail) became the [DOC Officials’]
responsibility via the United States Postal Service” and argues that his Complaint
includes facts “to support his allegations that the [DOC Officials] had a duty to
ensure delivery of [White’s] property.” (White’s Br. at 7-8.) White contends in
his brief that his Complaint contains averments that “support [White’s] allegations
that the [DOC Officials] breached th[eir] duty [of care] and, as a result, [White’s]
property was lost.” (Id. at 8.) However, the trial court did not have before it any
allegations indicating how the DOC Officials were involved in handling inmate
mail at SCI-Mahanoy, nor how they had care, custody, or control of White’s mail
such that they owed White a duty of care, particularly when White alleged Walter
was   a   Grievance    Officer   and   Delbalso    was   “Superintendent     [having]
responsib[ility] for reviewing all administrative appeals at SCI[-]Mahanoy.”
(Compl. ¶ 3.) Moreover, White does not describe in any detail how Walter and
Delbalso breached the duty that White alleged they owed to him. Rather, his
Complaint is conclusory, stating only that the DOC Officials failed to ensure that
White received photographs mailed to him. (Id. ¶¶ 23, 27, 32.) White does not
describe what actions Walter and Delbalso took or failed to take that led to White
not receiving his photographs.     As to Secretary Wetzel, White alleges in his



                                          9
Complaint that he breached his duty of care by “outsourcing [sic] Pennsylvania’s
prison mail.” (Id. ¶ 31.) However, White does not explain how the outsourcing of
Pennsylvania’s prison mail led to White not receiving his photographs. Thus,
White’s Complaint does not state a cognizable claim for negligence.7


           2. Sovereign Immunity
       Even if a litigant states a claim for negligence, “sovereign immunity protects
Commonwealth officials and employees acting within the scope of their duties
from civil liability,” Kull v. Guisse, 81 A.3d 148, 154 (Pa. Cmwlth. 2013) (citing 1
Pa.C.S. § 2310), unless it has been waived by the General Assembly. Sovereign
immunity protection extends to claims for intentional torts. Robles v. Pa. Dep’t of
Corr., 718 A.2d 882, 884 (Pa. Cmwlth. 1998). However, through Section 8522(b)
of what is commonly referred to as the Sovereign Immunity Act, the General
Assembly has waived sovereign immunity for 10 categories of acts involving




       7
          White maintains in his brief that he “properly ple[]d claims for an intentional tort[;]”
yet, in the following sentence, he states that his “claims . . . sound[] in negligence.” (White’s Br.
at 6.) We see no allegations of record that the DOC Officials intentionally mishandled or
withheld White’s mail, and White’s Rule 1925(b) Statement addresses only negligence. Having
failed to plead allegations of intentional misconduct on the part of the DOC Officials before the
trial court, and having failed to raise issues of intentional misconduct in his Rule 1925(b)
Statement, White may not raise any such allegations for the first time before this Court. See
Pa.R.A.P. 302(a) (“Issues not raised in the trial court are waived and cannot be raised for the first
time on appeal.”); Pa.R.A.P. 1925(b)(4)(vii) (“Issues not included in the [s]tatement [of errors
complained of on appeal] . . . are waived.”). Furthermore, to the extent White’s Complaint can
be understood to assert that the DOC Officials committed intentional torts, the DOC Officials are
entitled to sovereign immunity, unless their conduct fell outside the scope of their employment.
See Kull v. Guisse, 81 A.3d 148, 154 (Pa. Cmwlth. 2013). However, there are no allegations in
the Complaint or arguments in White’s brief that the DOC Officials deviated from the scope of
their employment.


                                                10
negligence of a Commonwealth official or employee. 42 Pa.C.S. § 8522(b).8 This
Court has explained:

       [T]he proper test to determine if a Commonwealth employee is
       protected from liability . . . is to consider whether the Commonwealth
       employee was acting within the scope of his or her employment;
       whether the alleged act which causes injury was negligent and
       damages would be recoverable but for the availability of the immunity
       defense; and whether the act fits within one of the . . . exceptions to
       sovereign immunity.

La Frankie v. Miklich, 618 A.2d 1145, 1149 (Pa. Cmwlth. 1992). White appears to
focus on the personal property exception to sovereign immunity. Pursuant to this
exception, immunity may not be raised to claims for damages caused by the “care,
custody or control of personal property in the possession or control of
Commonwealth parties, including Commonwealth-owned personal property and
property of persons held by a Commonwealth agency . . . .”                      42 Pa.C.S. §
8522(b)(3).
       Here, White’s Complaint includes no specific allegations regarding how
Walter, as Grievance Officer, or Delbalso, as “Superintendent [having]
responsib[ility] for reviewing all administrative appeals at SCI[-]Mahanoy,”
(compl. ¶ 3), had any care, custody, or control of White’s mail. According to the
Complaint, Walter and Delbalso’s responsibilities pertain to the inmate grievance
process at SCI-Mahanoy. Their responsibilities do not include, based on White’s
averments, any care, custody, or control of inmate mail.                  There are also no


       8
          The 10 exceptions involve: (1) vehicle liability; (2) medical-professional liability;
(3) care, custody, or control of personal property; (4) Commonwealth real estate, highways, and
sidewalks; (5) potholes and other dangerous conditions; (6) care, custody, or control of animals;
(7) liquor store sales; (8) National Guard activities; (9) toxoids and vaccines; and (10) sexual
abuse. 42 Pa.C.S. § 8522(b).


                                               11
allegations that Secretary Wetzel had any “care, custody or control” of White’s
mail, but even if it can be said that he did by virtue of his “administration of the
Commonwealth’s correctional system, including the formulation of policies,”
Section 8522(b)(3) does not waive sovereign immunity for officials or employees
with respect to the creation and enforcement of policies. See Moser v. Heistand,
681 A.2d 1322, 1326 (Pa. 1996); see also Casiano v. Mail Inspector #5 (Pa.
Cmwlth., No. 1086 C.D. 2018, filed July 10, 2019), slip op. at 8 (“Section
8522(b)(3) . . . does not waive sovereign immunity for officials or employees with
respect to the creation and enforcement of policies.”). In addition, aside from
generally averring that the DOC has a “contract with Smart Communications [and]
export[s] mail to them,” (compl. ¶ 9), White has not alleged specific facts that the
DOC Officials had “care, custody or control” of White’s mail through DOC’s
contractual relationship with Smart Communications.
      White relies on Stickman to bring his negligence claims within the personal
property exception to sovereign immunity. In Stickman, we applied the personal
property exception to hold that sovereign immunity was not a defense to an
inmate’s negligence claim because the inmate set forth “a claim for damages to his
television set caused by the care of the television set while it was in the possession
of [DOC].” 917 A.2d at 918 (emphasis omitted). Here, however, Stickman does
not control because, as described above, White has not pled facts that would bring
his negligence claims within the personal property exception.
      Instead, it appears that the gravamen of White’s allegations in this case
relates to the handling of the grievance that he filed related to his mail, as that is
the focus of his allegations regarding the DOC Officials. However, there is no
cause of action for the mishandling of an inmate’s grievance. See Samuels v.



                                         12
Walsh (Pa. Cmwlth., No. 318 C.D. 2014, filed Nov. 17, 2014). Therefore, to the
extent that White’s Complaint can be understood to assert that the DOC Officials
negligently handled his grievance, we agree with the trial court that, with respect to
that averment, White’s Complaint failed to state a claim upon which relief could be
granted.9
       Accordingly, we dismiss as moot White’s Application and hold that the trial
court did not err in denying White’s request to proceed IFP and dismissing his
Complaint pursuant to Rule 240(j). We affirm the trial court’s July 2019 Order.



                                             _____________________________________
                                             RENÉE COHN JUBELIRER, Judge




       9
         Similarly, although White does not include any argument in his brief regarding his First
Amendment allegations, they, too, fail to state a claim. White averred that he has a First
Amendment right to use the mail, the DOC’s “new mail policy” violates the First Amendment,
and White’s family “will not forward any mailings to the [] DOC.” (Compl. ¶¶ 16-18.) We
agree with the trial court that White has not averred facts suggesting that his ability to use the
mail has been abridged, nor does his Complaint state facts describing how the DOC’s mail
policy violates the First Amendment.



                                               13
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Naheem White,                           :
                         Appellant      :
                                        :
                  v.                    :   No. 1341 C.D. 2019
                                        :
F. Walter, Theresa Delbalso and         :
John Wetzel                             :

                                     ORDER


      NOW, February 9, 2021, the Order of the Court of Common Pleas of
Schuylkill County, dated July 29, 2019, is AFFIRMED.             Naheem White’s
application for relief, filed January 14, 2020, is hereby DISMISSED as moot.



                                      _____________________________________
                                      RENÉE COHN JUBELIRER, Judge